DETAILED ACTION
Status of Application
Claims 1-24 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/2020, 9/01/2020, and 11/05/2020 are not fully in compliance with the provisions of 37 CFR 1.97.  Foreign References have been submitted without copies of at least a translated abstract. Therefore, the references struck through in the annotated IDS’s have not been considered.
Drawings
The drawings are objected to because Figure 1 is slightly blurry and requires a clearer drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite limitations drawn to determining whether a swing motor has a swing speed below a speed threshold and in response to the swing speed being below the speed of the threshold, limiting an amount of swing torque on a determine inclination. However, the claim appears to also cover determining that a swing torque is above a speed threshold, in which case, none of the rest of the claim appears. This would leave the BRI of the claim as being merely determining that a swing speed is above a threshold. However, it does not appear that is the intended breath of the claim. The claim is interpreted as determining that a swing motor has a swing speed below a speed threshold.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 21 and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga (US 2007/0229007 A1).
As per Claim 21, Morinaga discloses a method of compensating swing of a dipper of a shovel, the method comprising: 	determining, by at least one processor, whether a swing motor has a swing speed below a speed threshold ([0081] Fig. 11, S32); 	determining, by the at least one processor, an inclination amount of the shovel (Gradient output means 180 affects gain. See also [0077-0078]); and 	in response to determining that the swing speed is below the speed threshold, limiting an amount of swing torque based on the inclination amount of the shovel ([0081]; Fig. 11, S33).
Regarding Claim(s) 17: all limitations as recited have been analyzed with respect to Claim(s) 21 and 8, respectively. Claim(s) 17 pertain(s) to an apparatus corresponding to the method of Claim(s) 21. Claim(s) 17 do/does not teach or define any new limitations beyond Claim(s) 21, therefore is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0311054 A1) in view of Morinaga (US 2007/0229007 A1).

As per Claim 1, Choi discloses a method of compensating swing of a dipper of a shovel, the method comprising: 	calculating, by at least one processor, a predicted torque of the dipper based on a dipper payload ([0048]); 	determining, by the at least one processor, an actual swing inertia of the dipper ([0048]); 	determining, by the at least one processor, a difference between the predicted swing torque and the actual swing inertia ([0048]);	in response to the difference, controlling a swing motor to compensate swing of the dipper ([0048]).		Choi  does not disclose, controlling the swing motor in response to a control value being greater than a threshold amount.	However, Morinaga teaches the technique of controlling a swing motor based on a predicted speed value being greater than a threshold amount ([0047]; i.e. the technique of comparing a control value to a threshold amount and controlling based on the control value being greater than the threshold amount).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to provide the aforementioned limitations taught by Morinaga with the motivation of reliably stopping the rotary body ([0046]) and reliably maintaining a rotary body while rotating control is performed ([0006]).
As per Claim 2, Choi does not disclose the method of Claim 1, further comprising: 	determining whether the swing motor has a swing speed below a speed threshold; 	determining an inclination amount of the shovel; and 	in response to determining that the swing speed is below the speed threshold, limiting the amount of swing torque based on the inclination amount of the shovel.	However, Morinaga teaches:	determining whether the swing motor has a swing speed below a speed threshold ([0081] Fig. 11, S32); 	determining an inclination amount of the shovel (Gradient output means 180 affects gain); and 	in response to determining that the swing speed is below the speed threshold, limiting the amount of swing torque based on the inclination amount of the shovel ([0081]; Fig. 11, S33).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 1.
As per Claim 3, Choi does not disclose the method of Claim 1, further comprising 	determining, by the at least one processor, a direction of compensation opposite a current swing direction of the dipper, 	wherein controlling the swing motor to compensate swing of the dipper includes applying, by the at least one processor, swing torque in the direction of compensation opposite the current swing direction of the dipper.	However, Morinaga teaches the aforementioned limitation ([0044-0045]. It is obvious in Morinaga that a direction of applying the braking torque must be known/determined because a braking torque in the direction of travel would not be braking torque. Therefore, with the motivation of applying braking torque to brake, the direction in which to apply the torque would be necessary).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 1.

As per Claim 4, Choi discloses the method of Claim 1, wherein controlling the swing motor to compensate swing of the dipper includes increasing a torque limit of the swing motor ([0050]).

As per Claim 5, Choi does not disclose the method of Claim 4, wherein controlling the swing motor to compensate swing of the dipper further includes, after a predetermined amount of time, ceasing control of the swing motor to compensate swing of the dipper.	However, Morinaga teaches the aforementioned limitation ([0087-0089]).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 1 ([0086] states that the embodiment of Figs. 12 and 13 are another means by which to achieve the object of the invention).

As per Claim 6, Choi discloses the method of Claim 1, wherein the calculating, by at least one processor, the predicted swing acceleration of the dipper is based on a swing torque reference, a dipper payload, and a dipper position. ([0023] predicted torque value derived from sensed speed value; [0040] discloses a position, the feedback swing motor speed/torque is based/affected by payload because the payload of the bucket will increase inertia acting against motor).
Regarding Claim(s) 9-14: all limitations as recited have been analyzed with respect to Claim(s) 1-6, respectively. Claim(s) 9-14 pertain(s) to an apparatus corresponding to the method of Claim(s) 1-6. Claim(s) 9-14 do/does not teach or define any new limitations beyond Claim(s) 1-6, therefore is/are rejected under the same rationale.
	
Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0311054 A1) in view of Morinaga (US 2007/0229007 A1) further in view of Rocke (US 5,968,103).
As per Claim 7, Choi discloses the method of Claim 1, wherein the calculating, by at least one processor, the predicted swing acceleration of the dipper is based on a swing torque reference received from a user input ([0046]).	 Choi does not disclose also using a dipper load status as either full or empty.	However, Rocke teaches the known technique of using the full status of a bucket to determine control commands.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to provide the aforementioned limitations taught by Rocke with the motivation of more effectively capturing material (1:54-56).

As per Claim 8, Choi does not disclose the method of Claim 1, further comprising: 	after swinging the dipper, determining that the shovel is in a dig state; and 	in response to determining that the shovel is in a dig state, limiting a maximum available swing torque for the swing motor until a crowd of the shovel is retracted at least a predetermined amount.	However, Rocke teaches the technique of limiting a maximum control command until a crowd factor exceeds a certain value (7:53-67).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to provide the aforementioned limitations taught by Rocke with the motivation of more effectively capturing material (1:54-56).
Regarding Claim(s) 15 and 16: all limitations as recited have been analyzed with respect to Claim(s) 7 and 8, respectively. Claim(s) 15 and 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 7 and 8. Claim(s) 15 and 16 do/does not teach or define any new limitations beyond Claim(s) 7 and 8, therefore is/are rejected under the same rationale.
Claims 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US 2007/0229007 A1) in view of Choi (US 2013/0311054 A1).
As per Claim 22, Morinaga discloses 	the technique of controlling a swing motor based on a predicted speed value being greater than a threshold amount ([0047]; i.e. the technique of comparing a control value to a threshold amount and controlling based on the control value being greater than the threshold amount).	Morinaga does not disclose the method of Claim 21, further comprising: 	calculating, by the at least one processor, a predicted swing acceleration of the dipper based on a dipper payload; 	determining, by the at least one processor, an actual swing acceleration of the dipper; 	determining, by the at least one processor, a difference between the predicted swing acceleration and the actual swing acceleration; and 	in response to the difference being greater than a threshold amount, controlling a swing motor to compensate swing of the dipper.	However, Choi teaches the aforementioned limitations:	calculating, by the at least one processor, a predicted swing torque of the dipper based on a dipper payload ([0048]); 	determining, by the at least one processor, an actual swing inertia of the dipper based on an output from a swing motor sensor ([0048]); 	determining, by the at least one processor, a difference between the predicted swing torque and the actual swing inertia ([0048]); and 	in response to the difference, control the swing motor to compensate swing of the dipper ([0048]).	Moreover, Choi teaches the mathematical relationship between torque, acceleration, and inertia ([0058]) such that all the value may be converted to the others given that they system is capable of determining all the values. Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to pick one of acceleration, torque or inertia to be determined and compared since there are a finite number of identified, predictable potential variables and one of ordinary skill in the art could have perused the known potential salutation with a reasonable expectation of success.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morinaga to provide the aforementioned limitations taught by Choi with the motivation of reducing the deterioration of the machine ([0011]).
As per Claim 23, Morinaga discloses he method of Claim 22, further comprising: 	determining, by the at least one processor, a direction of compensation opposite a current swing direction of the dipper, and, to control the swing motor to compensate swing of the dipper, applying swing torque in the direction of compensation opposite the current swing direction of the dipper ([0044-0045]. It is obvious in Morinaga that a direction of applying the braking torque must be known/determined because a braking torque in the direction of travel would not be braking torque. Therefore, with the motivation of applying the braking torque to brake, the direction in which to apply the torque would be necessary).

As per Claim 24, Morinaga discloses the method of Claim 22, wherein controlling the swing motor to compensate swing of the dipper includes increasing a torque limit of the swing motor.		However, Choi teaches the aforementioned limitation ([0050]).	The motivation to combine Morinaga with Choi was provided in the rejection of Claim 17.
Regarding Claim(s) 18-20: all limitations as recited have been analyzed with respect to Claim(s) 22-24, respectively. Claim(s) 18-20 pertain(s) to an apparatus corresponding to the method of Claim(s) 22-24. Claim(s) 18-20 do/does not teach or define any new limitations beyond Claim(s) 22-24, therefore is/are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619